DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Allowable Subject Matter
Claims 1-2, 6, and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the previous Office action, Holtsclaw et al. (US 2016/0090526 A1, cited in IDS) renders obvious all of the limitations of claim 1, except wherein the boronic acid-functionalized polymer is formed from a polyaminoamide crosslinked with an epihalohydrin. The prior art of record do not teach or suggest that a boronic acid-functionalized polymer is formed from a polyaminoamide crosslinked with an epihalohydrin in combination with the creping adhesive composition.
As explained in the previous Office action, Holtsclaw et al. (US 2016/0090526 A1, cited in IDS) renders obvious all of the limitations of claim 18, except wherein the composition comprises a release aid and the release aid comprises an oil. The prior art of record do not teach or suggest a release aid comprising an oil in combination with the creping adhesive composition.
As explained in the previous Office action, Holtsclaw et al. (US 2016/0090526 A1, cited in IDS) renders obvious all of the limitations of claim 21, except wherein the composition comprises a functional additive and the functional additive is a dialkylimidazolinium quaternary salt or quaternary silicone. The prior art of record do not teach or suggest using a functional additive that is a dialkylimidazolinium quaternary salt or a quaternary silicone in combination with the creping adhesive composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767